Corporate Capital Trust, Inc. POS 8C Exhibit 2(n)(2) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in this Post-Effective Amendment No.4 to Registration Statement No. 333-167730 on Form N-2 of our report dated March 18, 2013 relating to the consolidated financial statements and financial highlights of Corporate Capital Trust, Inc. and subsidiaries appearing in the Prospectus, which is part of this Registration Statement, and to the reference to us under the heading “Experts” in such Prospectus. /s/ Deloitte & Touche LLP San Francisco, California June 17, 2013
